Citation Nr: 0843976	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-00 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for a left eye disability, including 
vision loss, claimed to be the result of a January 1997 VA 
surgical procedure for cataract removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from May 1949 to November 
1952 and from January 1954 to June 1955.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana, which denied a claim for compensation 
under 38 U.S.C.A. § 1151 for macular hole, chronic macular 
edema of the left eye.

This case was remanded by the Board in December 2007 for 
further development and is now ready for disposition.  Please 
note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The macular hole and chronic macular edema with resultant 
loss of vision of the veteran's left eye is not the result of 
an event not reasonably foreseeable, carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in the furnishing 
of medical treatment, to include the January 1997 cataract 
surgery.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left eye disability 
resulting from cataract surgery have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to compensation under 
38 U.S.C.A. § 1151.  Specifically, he contends that he has 
lost the vision in his left eye as a result of January 1997 
VA cataract surgery.  In pertinent part, the current version 
of 38 U.S.C.A. § 1151 reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or 

(B) an event not reasonably 
foreseeable.

The Board determines that a grant of compensation pursuant to 
38 U.S.C.A. § 1151 is not appropriate here.  

In January 1997, the veteran underwent surgery to remove a 
cataract in his left eye. Since then he reports that his 
vision in the left eye gradually deteriorated to the point of 
blindness in that eye.  The record reflects that prior to the 
January 1997 VA surgery, the vision in his left eye was 
better than 20/80.  A January 1997 VA medical record 
indicates that the surgical risks, including bleeding, 
infection, loss of vision, and loss of eye were discussed 
with him prior to the surgery, and he signed a statement that 
he understood the risks involved in the procedure and agreed 
to proceed with the surgery.

The January 1997 VA operative report indicates that the 
surgery was complicated.  Specifically, a large posterior 
capsular rent was noted after removal of the bowl and it was 
decided to perform anterior vitrectomy and place an anterior 
chamber lens.  An April 1997 VA progress note indicates that 
the veteran appeared to have cystoid macular edema.  A March 
1998 progress note reported a macular hole.  An August 1998 
record showed that his visual acuity in the left eye had 
deteriorated to 20/300.

The January 2005 VA examiner opined that the persistent, 
chronic cystoid macular edema with a macular hole in the left 
eye was the result of the cataract surgery in January 1997.  
While on remand, the veteran underwent a VA examination 
specifically to address the issue.  The August 2008 VA 
examiner, the chief of ophthalmology, concluded that the loss 
of visual acuity in the left eye was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or fault on the part of VA in furnishing the January 
1997 left eye treatment.  

The physician stated that he had reviewed the operative 
report and found no evidence of negligence.  Further, he 
believed that the complications were handled appropriately 
and expeditiously.  He opined that the veteran suffered a 
"well known unforeseeable complication at the time of the 
surgery which did not appear to be caused by human error or 
negligence." 

In considering the veteran's claim, the competent evidence 
shows that the cystoid macular edema with a macular hole and 
vision loss of the left eye is related to the January 1997 
cataract surgery performed by VA physicians.  However, the 
evidence also shows that vision loss is a reasonably 
foreseeable consequence of cataract surgery, and that he was 
made aware of this prior to the surgery.  The evidence 
further shows that he agreed to undergo the surgery despite 
the risks.  Thus, the claim fails on that premise.

The competent evidence also shows that the cystoid macular 
edema with a macular hole and vision loss is not the result 
of carelessness, negligence, lack of proper skill, error in 
judgment or similar instance on the part of VA in performing 
the cataract surgery or in the veteran's follow-up care.  
Neither the August 2008 VA examination report nor any other 
medical evidence of record contains an opinion that the VA 
physicians who performed the cataract surgery or the follow-
up care were careless, negligent, lacked proper skill, or 
committed any error.

In sum, despite the occurrence of the veteran's cystoid 
macular edema with a macular hole and vision loss since the 
surgery, none of the competent evidence indicates that it is 
the result of an event not reasonably foreseeable, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
the furnishing of medical treatment to include the January 
1997 surgery.  Accordingly, this claim must be denied.

The Board acknowledges the veteran's belief that his surgery 
was done incorrectly, resulting in the cystoid macular edema 
with a macular hole and vision loss in the left eye.  
However, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In reaching the conclusions above, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability / disabilities on appeal.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  First, the RO has obtained VA outpatient 
treatment records and the surgical records from the 
procedure.  Next, a specific VA medical opinion pertinent to 
the issue on appeal was obtained in August 2008 as part of a 
Board remand.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for a left eye disability to include 
vision loss, claimed to be the result of January 1997 VA 
surgical procedure for cataract removal, is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


